UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4572

KARL EARL BEAMON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Jerome B. Friedman, District Judge.
(CR-99-4)

Submitted: February 10, 2000

Decided: March 6, 2000

Before LUTTIG, MICHAEL, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Larry M. Dash, Newport News, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, James Ashford Metcalfe, Assistant
United States Attorney, Darin Lynn Rumer, Third-Year Law Student,
Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Karl Earl Beamon appeals his convictions and 195-month sentence
imposed after a jury found him guilty of possession with intent to dis-
tribute crack cocaine in violation of 21 U.S.C.A.§ 841(a)(1) (West
1999), and using or carrying a firearm during and in relation to a drug
trafficking crime in violation of 18 U.S.C.A. § 924(c) (West Supp.
1999).* He asserts that the district court erred in denying his motion
for judgment of acquittal, that the court should have instructed the
jury on simple possession, and that the court clearly erred in deter-
mining the amount of drugs attributable to him and in increasing his
base offense level by two levels for use of a juvenile. Finding no
reversible error, we affirm.

Beamon first challenges his convictions for possession with intent
to distribute crack and using or carrying a firearm on the ground that
the district court erred by denying his motion for judgment of acquit-
tal under Fed. R. Crim. P. 29. Where, as here, the motion is based on
insufficient evidence, the relevant question is not whether the court
is convinced of guilt beyond a reasonable doubt, but rather whether
the evidence, when viewed in the light most favorable to the govern-
ment, was sufficient for a rational trier of fact to have found the
essential elements of the crime beyond a reasonable doubt. See United
States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc);
Glasser v. United States, 315 U.S. 60, 80 (1942). If substantial evi-
dence exists to support a verdict, the verdict must be sustained. See
Glasser, 315 U.S. at 80.

To establish that Beamon possessed a controlled substance with the
intent to distribute, the government must prove that: (1) he possessed
the controlled substance, (2) knowingly, and (3) with the intent to dis-
tribute. See Burgos, 94 F.3d at 873. Here, Beamon knowingly pos-
sessed the crack because officers seized it from his person and
discovered it in a film canister just a few feet from him in an apart-
_________________________________________________________________
*He does not challenge his conviction for being a felon in possession
of a firearm in violation of 18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West
Supp. 1999).

                    2
ment he and others used to deal drugs, a place over which he had
dominion and control. See id. Moreover, Beamon's intent to distribute
may be inferred from the amount of crack seized during the search,
15.2 grams--an amount too large for personal consumption. See id.;
United States v. Bell, 954 F.2d 232, 235 (4th Cir. 1992) (holding that
13.5 grams of crack cocaine sufficient for jury to infer intent to dis-
tribute), overruled on other grounds, Burgos, 94 F.3d at 862. After a
de novo review, we find no error in the district court's denial of the
motion for judgment of acquittal. See United States v. Romer, 148
F.3d 359, 364 (4th Cir. 1998) (stating standard of review), cert.
denied, 119 S. Ct. 1032 (1999).

To sustain a conviction under § 924(c), the government must prove
that defendant (1) used or carried a firearm, and (2) did so during and
in relation to a drug trafficking offense. See United States v. Mitchell,
104 F.3d 649, 652 (4th Cir. 1997). Because officers seized the firearm
from Beamon's person, we find that he carried it. See id. at 653.
Moreover, we find that he used the firearm during and in relation to
the drug offense. Based on testimony from one of Beamon's purchas-
ers that he saw Beamon with a gun in prior drug transactions, the
9mm Glock seized from Beamon satisfied the "in relation to" require-
ment because it had the potential to facilitate Beamon's distribution
of crack. See United States v. Lipford, ___ F.3d ___, 2000 WL
135099, at *4 (4th Cir. Feb. 7, 2000) ("[I]t is enough for § 924(c)(1)
purposes if the firearm was present for protection or to embolden the
actor.") (citing Mitchell, 104 F.3d at 654). We therefore find that the
district court did not err in denying the motion for judgment of acquit-
tal.

Second, Beamon contends that the district court erred in refusing
to instruct the jury as to the lesser included offense of possession of
a controlled substance. We review the district court's refusal to grant
a proposed instruction for plain error where, as here, Beamon failed
to object after the district court's ruling. See Romer, 148 F.3d at 367.
We find no error--plain or otherwise--in the district court's decision
because the evidence of personal use was not "sharply conflicting"
nor could the jury fairly infer from the evidence that the lesser, but
not the greater, offense was proved. See United States v. Wright, 131
F.3d 1111, 1112 (4th Cir. 1997), cert. denied , 118 S. Ct. 2309 (1998).

                    3
Finally, Beamon challenges on appeal the amount of drugs attribut-
able to him on the ground that the 12.1 grams of crack in the canister
was found near someone other than him. We review the district
court's factual determinations as to drug quantity for clear error. See
United States v. Love, 134 F.3d 595, 606 (4th Cir.), cert. denied, 118
S. Ct. 2332 (1998). We find no clear error here. Nor do we find clear
error in the district court's decision to increase Beamon's base offense
level by two levels under U.S. Sentencing Guidelines Manual § 3B1.4
(1998), for using a minor to commit the offense.

We therefore affirm Beamon's convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4